  Case 3:18-bk-32908-SHB        Doc 89 Filed 02/27/19 Entered 02/27/19 15:42:28        Desc
                                 Main Document    Page 1 of 1




SO ORDERED.
SIGNED this 27th day of February, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




       ________________________________________________________________


                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

   IN RE:         RHODES, MICHAEL C.

                                DEBTOR(S)                 CASE NO. 3:18-bk-32908-SHB
                                                          CHAPTER 7

                       ORDER ON TRUSTEE'S OBJECTION TO DEBTOR'S
                        CLAIM OF EXEMPTION UNDER T.C.A. §26-2-103

            On the Objection to Property Claimed as Exempt filed by the Trustee that the

   Debtor is not entitled to claim an exemption under TCA §26-2-103 in excess of

   $10,000.00, it is

            ORDERED that the Trustee's Objection to the Debtor's claim of exemption in

   personal property to the extent that it exceeds $10,000.00 is sustained.

                                              ###

   APPROVED FOR ENTRY:

   s/ Ann Mostoller
   Ann Mostoller, #001146
   Attorney for Trustee
   Mostoller, Stulberg, Whitfield & Allen
   136 South Illinois Avenue, Suite 104
   Oak Ridge, TN 37830
   (865) 482-4466
   bdavis@msw-law.com
